DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-7 are in condition for allowance because the prior art does not teach or suggest the fuel cell exhaust device recited in the aforementioned claims.
	Shioda et al. (US 2010/0297512 A1) is considered to be relevant prior art. Shinoda et al. teach a fuel cell system that comprises an exhaust gas passage having an exhaust port for discharging exhaust gases generated during operation of the fuel cell to the outside, the exhaust gas passage including a backflow suppressing unit at an end portion of the exhaust gas passage on the side of the exhaust port.
	Shinoda et al. however do not teach or suggest a fuel cell exhaust device that comprises a pipe having one side open and the other side closed; a water tank having one side open and the other side closed, wherein the closed other side of the pipe is inserted into the open one side of the water tank to cover a part of an outer circumferential surface of the pipe; a reformer exhaust pipe communicating with the pipe between one side and the other side of the pipe; a stack exhaust pipe which is spaced apart from the reformer exhaust pipe and communicates with the pipe between one side and the other side of the pipe; a drain pipe which is positioned adjacent to the reformer exhaust pipe or the stack exhaust pipe, and formed on an outer circumferential surface of the water tank to communicate with the inside of the water tank; and a hole which is formed on the closed other side of the pipe and spaced apart from the closed other side of the water tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724